     Case 4:19-cv-00226 Document 529 Filed on 07/06/21 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 July 06, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                           §
                                                  §
                       Plaintiffs,                §
                                                  §
v.                                                §          CIVIL ACTION NO. H-19-226
                                                  §
HARRIS COUNTY, TEXAS, et al.,                     §
                                                  §
                       Defendants.                §

                                             ORDER

       Devin Cole’s motion for leave to file relevant state court records as discovery, (Docket

Entry No. 493), is denied as improperly presented. Mr. Cole is a party to the case and is ably

represented by counsel. His counsel is the proper recipient of the evidence he has submitted to the

court. All documents and exhibits to be used at trial must be disclosed to the other parties through

the discovery process. FED. R. CIV. P. 26(3).

       SIGNED on July 6, 2021, at Houston, Texas.




                                                _______________________________________
                                                             Lee H. Rosenthal
                                                      Chief United States District Judge
